JACKSON B. SMITH, Jr., Justice
(Assigned), dissenting.
I agree with Justice Taft that appellant, Kelton Howard Opp, did not preserve his point of error for appeal, but for a different reason than Justice Taft. The basis for appellant’s objection to the introduction of the audio portion of the videotape was “fundamental error.” Appellant did not state, with any specificity, what error was fundamentally wrong, nor why it was wrong. Thus, appellant’s objection was general, apprised the court of no specific error, and did not preserve the arguments he makes for the first time on appeal. See Butler v. State, 872 S.W.2d 227, 237 (Tex. Crim.App.1994) (holding that general objection did not preserve error on appeal).
There is an exception to the rale against general objections for those situations where the trial court and the parties all understand the basis for the objection. See Camacho v. State, 864 S.W.2d 524, 533 (Tex.Crim.App.1993) (holding that, while general objections are discouraged, they are valid to preserve error when the ground of the objection is apparent). In this case, however, it is manifest'that, if the trial court had understood the “fundamental error” objection as contending that no invocation of the right to counsel is admissible, the trial court would have turned the volume down before appellant’s first invocation of the right to counsel, instead of thereafter. Here, there were three invocations of the right to counsel. The trial court ruled that the jury could hear the first invocation, but not the other two. Under these circumstances, it is impossible to tell what the trial court understood appellant’s objection to be. It is likewise difficult for me to understand what appellant meant when he said “fundamental error.” Accordingly, I would hold that appellant did not preserve his point of error for review.1
I also note that the trial-court objection of “fundamental error” does not comport with the complaint being made to this Court, that “defendant invoked his constitutional privileges.” Nothing in appellant’s objection to the audio portion of the videotape in the trial court addresses constitutional privileges.
The complaint on appeal must comport with that made in the trial court. Allridge v. State, 762 S.W.2d 146, 157 (Tex.Crim. App.1988). Otherwise, a party could “lie behind the log” and raise all manner of new matters not preserved in the trial court. This type of procedure will not be condoned.
Because appellant’s complaint on appeal does not comport with his trial-court objection, I would again hold that appellant has not preserved his point for review. Therefore, I dissent.

. The Hardie and Loy decisions, on which appellant relies, were not decided on the basis of whether the appellant properly preserved error, as in my view of this case.